Name: Commission Implementing Regulation (EU) 2017/1595 of 21 September 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Gorgonzola (PDO))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  marketing;  consumption;  Europe;  processed agricultural produce
 Date Published: nan

 22.9.2017 EN Official Journal of the European Union L 244/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1595 of 21 September 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Gorgonzola (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(a) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission examined Italy's application for the approval of amendments to the specification for the protected designation of origin (henceforth PDO) Gorgonzola, registered under Commission Regulation (EC) No 1107/96 (2). (2) Since the amendments in question were not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (3) as required by Article 50(2) of Regulation (EU) No 1151/2012. (3) The amendments concern the product description, the proof of origin, the method of production, the labelling, the packaging and certification rules. (4) On 22 August 2016 the Commission received a notice of opposition from Belgium. The related reasoned statement of opposition was received by the Commission on 21 October 2016. (5) Finding such opposition admissible, by letter dated 7 June 2016, the Commission invited Italy and Belgium to engage in appropriate consultations for a period of 3 months to seek agreement among themselves in accordance with their internal procedures. (6) The deadline for consultation was extended for 3 additional months. (7) An agreement was reached between the parties. Italy communicated the results of the agreement to the Commission by letter of 5 June 2017. (8) Belgium had opposed that, contrary to what is provided for by Article 7(1)(e) and (g) of Regulation (EU) No 1151/2012, the amendment application does not establish clear rules for the packaging and the certification system. (9) In particular, the opponent focussed on point 3.6 of the amended single document which reads: Gorgonzola  may also be marketed in pre-packaged portions without the goffered aluminium foil following certification by the authorised inspection body or other body delegated by it for that purpose. In order to maintain the quality, guarantee the origin and ensure the control of pre-packaged portions of Gorgonzola  placed on the market, the cutting and packing of the portions must be certified by the authorised inspection body or other body delegated by it for that purpose. (10) It was claimed that such rules do not make it clear what conditions must be met and controlled for the cutting and packaging of Gorgonzola PDO cheese to be certified. In addition, the new system risks taking some months before being operational. The certification body is supposed to take some time for decisions on applications for certification thus leaving, during the scrutiny period, the operators without legal basis to use the registered name in marketing the product. (11) The opponent therefore aimed at clarifying the exact obligations under the certification procedure and at obtaining a transitional period to allow a smooth start of the new certification system, in which processers and packagers may continue the marketing of their products using the registered name Gorgonzola PDO until the body responsible for granting certification has reached a decision on their application. (12) Italy agreed that the rules on packaging and controls had to be detailed. The inspection (control) body for Gorgonzola PDO prepared a document which the opponent considered as clarifying the majority of the issues raised. (13) The product specification and the single document have been further amended. It was established that pre-packaged portions must be obtained from wheels, half-wheels or portions of wheels whose origin has been certified. Traceability requirements and labelling obligations for operators were reminded. (14) In addition, in order to allow a smooth start of the new certification system, and to let the operators cutting and packaging the product out of the geographical area benefit from an appropriate deadline to submit their application for certification and continue to market their product under the registered name Gorgonzola PDO, the specific rule on packaging requiring that Gorgonzola marketed in pre-packaged portions without the goffered aluminium foil must be certified by the authorised inspection (control) body or other body delegated by it for that purpose, should be applied only after 6 months from the entry into force of this Regulation. (15) In the light of the above, the Commission considers that the amendment should be approved. The consolidated version of the single document should be published for information, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Gorgonzola (PDO) are hereby approved. The consolidated single document is set out in the Annex to this Regulation. Article 2 The rule in Article 4 of the product specification and section 3.6 of the single document that Gorgonzola  may also be marketed in pre-packaged portions without the goffered aluminium foil following certification by the authorised inspection body or other body delegated by it for that purpose shall apply from 12 April 2018. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 1107/96, of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92. (OJ L 148, 21.6.1996, p. 1). (3) OJ C 188, 27.5.2016, p. 44. ANNEX SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (*1) GORGONZOLA EC No: IT-PDO-0217-01214  18.3.2014 PGI () PDO (X) 1. NAME Gorgonzola 2. MEMBER STATE OR THIRD COUNTRY Italy 3. DESCRIPTION OF AGRICULTURAL OR FOOD PRODUCT 3.1. Type of product Class 1.3. Cheeses 3.2. Description of product to which the name in (1) applies Gorgonzola is a blue-veined cheese made exclusively from pasteurised whole cows' milk, that has a homogeneous, white and pale yellow, raw paste, with characteristic blue-green and/or grey-blue veins due to the development of mould (marbling). Gorgonzola has the following characteristics:  shape:  cylindrical, with flat ends and a straight side,  dimensions: minimum height of the side 13 cm; diameter between 20 and 32 cm,  classification on the basis of weight, flavour and maturation: 1. large wheel, mild type: from 9 to 13,5 kg with a mild taste and a maturation period of a minimum of 50 days and a maximum of 150 days; 2. large wheel, strong type: from 9 to 13,5 kg with a pronounced strong taste and a maturation period of a minimum of 80 days and a maximum of 270 days; 3. small wheel, strong type: from 5,5 to less than 9 kg with a pronounced strong taste and a maturation period of a minimum of 60 days and a maximum of 200 days,  rind: grey and/or pink in colour, non-edible;  paste: homogeneous, white and pale yellow, with mould (marbling) producing characteristic blue-green and/or grey-blue veins,  fat content in the dry matter: minimum 48 %. 3.3. Raw materials (for processed products only) Whole cow's milk, calf rennet, salt. 3.4. Feed (for products of animal origin only) At least 50 % on an annual basis of the dry matter of the feed for the cows comes from the production area. 3.5. Specific steps in production that must take place in the identified geographical area Production of the milk and its processing and the maturation of the cheese to be sold as Gorgonzola and the application of the identifying marks provided for in point 3.7 below take place in the defined geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. Gorgonzola may be marketed whole, in half-cheeses cut horizontally or in portions wrapped in goffered aluminium foil. Gorgonzola may also be marketed in pre-packaged portions without the goffered aluminium foil following certification by the authorised inspection body or other body delegated by it for that purpose. The pre-packaged portions must be obtained from whole cheeses, half-cheeses or cheese portions of certified origin (i.e. wrapped in goffered aluminium foil bearing the mark identifying the designation). In order to maintain the quality, guarantee the origin and ensure the control of pre-packaged portions of Gorgonzola placed on the market, the cutting and packing of the portions must be certified by the authorised inspection body or other body delegated by it for that purpose. This is because the mechanical cutting of wheels and half-cheeses cut horizontally wrapped in goffered aluminium foil is not possible for food safety reasons and so, given that there is no marking on the side of the Gorgonzola wheel, the origin of the portions without the aluminium foil must be verified by the inspection body. The operator must meet the traceability requirements laid down in Article 18 of Regulation (EC) No 178/2002 and Article 4 of Regulation (EU) No 668/2014, meaning that they must be able to identify each operator having supplied them with Gorgonzola cheese and have in place systems and procedures allowing them to provide this information and identify other operators to whom Gorgonzola cheese has been supplied. Portions of Gorgonzola may be cut and packaged at the retail outlet at the request of the consumer, provided that the goffered aluminium foil is visible. Portions of Gorgonzola may also be cut and packaged at the retail outlet for direct sale, provided that, in all cases, part of the goffered aluminium foil remains on the product portion as a guarantee of its authenticity. 3.7. Specific rules concerning labelling The Gorgonzola wheel is distinguished by two identifying marks affixed in the defined geographical area, namely:  at the point of production, an identifying mark affixed on each flat face bearing the identification number of the dairy (see Figure 1), Figure 1  once the product has acquired the requisite characteristics to be released for consumption, the goffered aluminium foil bearing the goffered identifying mark (see Figure 2) is wrapped around the wheels, half-cheeses cut horizontally and, subject to the provisions for pre-packaged portions in point 3.6, portions; the goffered aluminium foil also bears the designation DOP Gorgonzola with the EU symbol; in the case of large and small wheels, half-cheeses cut horizontally and portions of strong Gorgonzola, the goffered aluminium foil bears the word piccante next to or below the Gorgonzola protected designation of origin using a smaller type face than that used for the aforementioned designation. Figure 2 Pre-packaged portions cut from the wheel The primary packaging of pre-packaged Gorgonzola portions bears the following indications in the principal field of vision:  the Gorgonzola protected designation of origin accompanied by the EU PDO symbol,  the word piccante for products cut from large and small wheels of strong Gorgonzola next to or below the Gorgonzola protected designation of origin in smaller characters. The operator must meet the labelling requirements for the various types of Gorgonzola. 4. CONCISE DEFINITION OF THE GEOGRAPHICAL AREA The defined geographical area comprises the entire territory of the following provinces:  Bergamo, Biella, Brescia, Como, Cremona, Cuneo, Lecco, Lodi, Milan, Monza, Novara, Pavia, Varese, Verbano-Cusio-Ossola, Vercelli. It also includes the following municipalities of the Province of Alessandria:  Casale Monferrato, Villanova Monferrato, Balzola, Morano Po, Coniolo, Pontestura, Serralunga di Crea, Cereseto, Treville, Ozzano Monferrato, San Giorgio Monferrato, Sala Monferrato, Cellamonte, Rosignano Monferrato, Terruggia, Ottiglio, Frassinello Monferrato, Olivola, Vignale, Camagna, Conzano, Occimiano, Mirabello Monferrato, Giarole, Valenza, Pomaro Monferrato, Bozzole, Valmacca, Ticineto, Borgo San Martino and Frassineto Po. 5. LINK WITH THE GEOGRAPHICAL AREA 5.1. Specificity of the geographical area The natural factors are linked to climatic conditions in the defined geographical area, which foster an abundance of quality fodder for dairy cows and the development of the microbiological agents responsible for the organoleptic characteristics and colouring of the cheese. As regards human factors, in addition to the historic importance of the cheese in the local economy, it should be noted that the complex operations to which Gorgonzola cheese is subjected are based on traditional, craft, cheese-making techniques: the inoculation of the milk with milk enzymes and a suspension of Penicillium spores and selected yeasts and the addition of calf rennet at the ideal temperature, dry salting and the characteristic perforation of the paste during maturation have been handed down over the centuries in the defined geographical area. 5.2. Specificity of the product Gorgonzola is a homogeneous, white and pale yellow, raw paste cheese with characteristic blue-green and/or grey-blue veins due to the development of mould (marbling). The taste varies from mild to a pronounced tangy taste depending on various factors, in particular, the length of the maturation period. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The abundance of quality fodder for dairy cows and traditional cheese-making techniques, in particular, the inoculation of Penicillium spores, dry salting and the perforation of the paste during maturation, ensure the organoleptic characteristics and colouring of Gorgonzola. Publication reference of the specification (Article 5(7) of Regulation (EC) No 510/2006 (*2)) The consolidated text of the product specification can be consulted on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or alternatively by going direct to the home page of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it), clicking on Prodotti DOP IGP (at the top right of the screen), then on Prodotti DOP IGP STG (on the left-hand side of the screen) and lastly on Disciplinari di Produzione all'esame dell'UE. (*1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs. (*2) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.